Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.5

This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 2-6, 8-14, 16-20 are objected to because of the following informalities:  

Claims 2,4-6 recite “An apparatus as claimed in claim 1” should be “The apparatus as claimed in claim 1”.

Claim 3 recites “An apparatus as claimed in claim 2” should be “The apparatus as claimed in claim 2”.
Claim 3 further recites “the non-constant-envelope constellation diagram” should be “a non-constant-envelope constellation diagram”

Claims 8-10 recite “A system as claimed in claim 7” should be “The system as claimed in claim 7”.

Claims 11-13 recite “A system as claimed in claim 10” should be “The apparatus as claimed in claim 10”.
Claim 14 recites “A system as claimed in claim 8” should be “The apparatus as claimed in claim 8”.

Claims 16,18-20 recite “A method as claimed in claim 15” should be “The method as claimed in claim 15”.

Claim 17 recite “A method as claimed in claim 16” should be “The method as claimed in claim 16”.
Claim 17 further recites “the non-constant-envelope constellation diagram” should be “a non-constant-envelope constellation diagram”.
  Appropriate correction is required.

Allowable Subject Matter
Claims 1,7,15 are allowed.
Claims 2-6,8-14,16-20 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Prior art reference teaches Rofougaran (et al. US 2020/0403573) discloses oupthasing power combiner of RF transmitter. The transmitter includes signal decomposition the received signal into two constant envelope signals, power amplifiers for amplifying the constant envelope signals, and combiner includes first and second transformers having coils for combining the amplified constant envelope signals according to phase direction calibration and load impedance. Prior art reference failed to teach or disclose circuitry for non-linear precoding of an input signal in order to decompose the input 5signal to multiple substantially constant-envelope components; a modulator configured to provide discrete phase control in each outphasing path.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631